—In an action to recover damages for personal injuries, the defendant Active Seniors of Manhasset appeals from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated March 23, 1999, as granted that branch of the motion of the defendant Manhasset Monthly Meeting of the Religious Society of Friends which was for summary judgment dismissing the cross claims asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, it failed to present evidence sufficient to raise a question of fact as to whether the respondent either created the puddle of water in which the plaintiff slipped, or had actual or constructive notice of its existence (see, Gordon v American Museum of Natural History, 67 NY2d 836; Blaszczyk v Riccio, 266 AD2d 491; Freeman v Cobos, 240 AD2d 698). The Supreme Court therefore properly dismissed the cross claims asserted against the respondent. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.